—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered September 24, 1996, which, insofar as appealed from, awarded interim attorneys’ fees, and directed defendant to pay the child’s tuition and the parties’ household expenses in addition to temporary maintenance and temporary child support in specified dollar amounts, unanimously modified, on the law and the facts, to vacate the award of attorneys’ fees, with leave to renew such request for relief upon proper papers, and otherwise affirmed, without costs.
While maintenance and child support awards ordinarily include household expenses, such as the mortgage and utilities that defendant has been directed to pay separately, defendant ignores that he too resides in the house, and thus the household expenses he has been directed to pay benefit not only plaintiff and his child but also himself. The amounts awarded are justified by the parties’ net worth statements, which show, among other things, a large disparity in the parties’ income. Defendant’s proper remedy for any perceived inequities in the pendente lite award is a prompt trial (Anonymous v Anonymous, 241 AD2d 353). However, because the record contains no attorney’s affidavit or any documentation establishing the time spent on this matter, we vacate the award; the requisite information may be supplied on a motion to renew.
Concur— Nardelli, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.